EXHIBIT A
Defendants                        Counsel                            Associated Case(s)
John van Merkensteijn, III        Sharon L. McCarthy                 19-cv-01866
                                  Caroline Ciraolo                   19-cv-01865
                                  Nicholas S. Bahnsen                19-cv-01906
                                  Kostelanetz & Fink LLP             19-cv-01894
                                  7 World Trade Center, 34th Floor   19-cv-01911
                                  New York, New York 10007           19-cv-01871
                                  Tel: (212) 808-8100                19-cv-01930
                                  Fax: (212) 808-8108                19-cv-01873
                                  cciraolo@kflaw.com                 19-cv-01794
                                  smccarthy@kflaw.com                19-cv-01798
                                  nbahnsen@kflaw.com                 19-cv-01788
                                                                     19-cv-01918
                                                                     19-cv-01928
                                                                     19-cv-01931
                                                                     19-cv-01800
                                                                     19-cv-01803
                                                                     19-cv-01809
                                                                     19-cv-01818
                                                                     19-cv-01801
                                                                     19-cv-01810
                                                                     19-cv-01813
                                                                     19-cv-10713

Elizabeth van Merkensteijn                                           19-cv-01893

Azalea Pension Plan                                                  19-cv-01893

Basalt Ventures LLC Roth 401(K)                                      19-cv-01866
Plan

Bernina Pension Plan                                                 19-cv-01865

Bernina Pension Plan Trust                                           19-cv-10713

Michelle Investments Pension                                         19-cv-01906
Plan

Omineca Pension Plan                                                 19-cv-01894

Omineca Trust                                                        19-cv-01794
                                                                     19-cv-01798
                                                                     19-cv-01788
                                                                     19-cv-01918
                                                                     19-cv-01928
                                                                     19-cv-01931
                                                                     19-cv-01800
                                                                     19-cv-01803
                                                                     19-cv-01809
                                                                     19-cv-01818
                                                                     19-cv-01801
                                                                     19-cv-01810
                                                                     19-cv-01813
Remece Investments LLC Pension                                             19-cv-01911
Plan

Starfish Capital Management LLC                                            19-cv-01871
Roth 401(K) Plan

Tarvos Pension Plan                                                        19-cv-01930

Voojo Productions LLC Roth                                                 19-cv-01873
401(K) Plan

Xiphias LLC Pension Plan                                                   19-cv-01924

Richard Markowitz                  Alan E. Schoenfeld                      19-cv-01867
                                   Wilmer Cutler Pickering Hale and Dorr   19-cv-01895
                                   LLP                                     19-cv-01869
                                   7 World Trade Center                    19-cv-01868
                                   250 Greenwich Street                    19-cv-01898
                                   New York, NY 10007                      19-cv-10713
                                   Telephone: (212) 230-8800               19-cv-01896
                                   alan.schoenfeld@wilmerhale.com          19-cv-01783
                                                                           19-cv-01922
                                                                           19-cv-01926
                                                                           19-cv-01929
                                                                           19-cv-01812
                                                                           19-cv-01870
                                                                           19-cv-01792
                                                                           19-cv-01806
                                                                           19-cv-01808
                                                                           19-cv-01815

Jocelyn Markowitz                                                          19-cv-01904

Avanix Management LLC Roth                                                 19-cv-01867
401(K) Plan

Batavia Capital Pension Plan                                               19-cv-01895
Calypso Investments Pension Plan                                           19-cv-01904

Cavus Systems LLC Roth 401(K)                                              19-cv-01869
Plan

Hadron Industries LLC Roth                                                 19-cv-01868
401(K) Plan

RJM Capital Pension Plan                                                   19-cv-01898

RJM Capital Pension Plan Trust                                             19-cv-10713

Routt Capital Pension Plan                                                 19-cv-01896

Routt Capital Trust                                                        19-cv-01783
                                                                           19-cv-01922
                                                                           19-cv-01926
                                                                           19-cv-01929
                                                                           19-cv-01812
19-cv-01870
19-cv-01792
19-cv-01806
19-cv-01808
19-cv-01815
